Gamble, Judge.
The claim filed by Thompson to the property attached in the suit o£ Skinner vs. Vrowman, was to be proceeded in as any other action, in which the right of property was to be determined. The fifteenth section of article five of the cede directs, in relation to suits commenced by attachment, “that the pleadings .and procedure shall be, as near as may be, according to the provisions of this act.” Here was a submission of the case upon the claim of the interpleader to the court sitting as a jury. In such case, the court should have been governed by the code, in finding the facts and pronouncing the law thereon. As this was not done, the judgment is reversed, with the concurrence of the other judges, and the cause remanded.